Appellate Case: 21-1223     Document: 010110671023      Date Filed: 04/14/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         April 14, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  MELEAHA R. GLAPION-PRESSLEY,

        Plaintiff - Appellant,

  v.                                                           No. 21-1223
                                                   (D.C. No. 1:19-CV-02806-RM-MEH)
  CITY AND COUNTY OF DENVER;                                    (D. Colo.)
  DEPARTMENT OF HUMAN SERVICES,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       Meleaha R. Glapion-Pressley appeals pro se from the district court’s dismissal

 of her employment discrimination suit and denial of post-judgment relief. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.

                                           I

       Glapion-Pressley worked for the City & County of Denver, Department of

 Human Services (City) from April 2016 until December 2018, when she was fired.


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1223    Document: 010110671023         Date Filed: 04/14/2022     Page: 2



 In 2019, she filed a discrimination complaint with the Equal Employment

 Opportunity Commission (EEOC), concluding with the following declaration:

       Pursuant to 28 U.S.C. §[]1746, I, Meleaha Ruth Glapion-Pressley,
       declare preparing herein June 12, 2019 (Wednesday) Filed Formal
       Complaint Charges of Discrimination (26 pages) truthfully and to the
       best of my ability.

 R., vol. 3 at 99 (bolding and underlining omitted). The EEOC notified the City of the

 complaint but indicated no response was required at that time because “[a] perfected

 charge (EEOC Form 5) [would] be mailed to [the City] once it [had] been received

 from the Charging Party.” Id. at 35 (emphasis added). The EEOC interviewed

 Glapion-Pressley and required that she review and sign a formal charge by July 31,

 2019. She apparently never signed it, however, because on August 23, the EEOC

 notified her it had not received the charge and therefore no further action would

 be taken in her case. The EEOC deemed this its final action and provided

 Glapion-Pressley with a right-to-sue letter. She then initiated this suit.1

       The district court determined the third-amended complaint, which was the

 operative complaint, alleged three claims under Title VII, see 42 U.S.C. §§ 2000e to

 2000e-17, and a fourth claim under state law. The City moved to dismiss, arguing

 that the Title VII claims were unexhausted because Glapion-Pressley failed to file a




       1
        Although Glapion-Pressley initiated this action pro se, the district court
 appointed her counsel, who filed the operative complaint on her behalf.

                                             2
Appellate Case: 21-1223    Document: 010110671023        Date Filed: 04/14/2022      Page: 3



 verified EEOC charge.2 Glapion-Pressley responded that her EEOC complaint was

 verified because she referred to 28 U.S.C. § 1746 in her declaration. Adopting a

 magistrate judge’s report and recommendation, the district court dismissed the Title

 VII claims for failure to satisfy the verification requirement.3 Glapion-Pressley

 moved to vacate the dismissal under Fed. R. Civ. P. 60(b), but the district court

 denied her motion. This appeal followed.

                                            II

       We first consider the scope of this appeal. The district court entered judgment

 on October 14, 2020, and Glapion-Pressley filed her Rule 60(b) motion seven days

 later. The district court denied the Rule 60(b) motion on May 28, 2021, from which

 Glapion-Pressley filed her notice of appeal on June 15, though she designated only

 the denial of her Rule 60(b) motion. Because she designated only the denial of the

 Rule 60(b) motion in her notice of appeal, the City contends this appeal encompasses

 only the order denying the Rule 60(b) motion, not the underlying dismissal. But the

 Rule 60(b) motion tolled the time to appeal because it was filed within 28 days of the

 entry of judgment. See Fed. R. App. P. 4(a)(4)(A)(vi). Although it designated only

 the denial of Rule 60(b) relief, we decline to limit this appeal for “hypertechnical


       2
         EEOC regulations define “verified” as being affirmed before persons
 authorized to administer oaths or an unsworn written declaration made under penalty
 of perjury. See 29 C.F.R. § 1601.3(a).
       3
         The district court declined to exercise supplemental jurisdiction over the
 state-law claim. Glapion-Pressley does not address that ruling on appeal, and we do
 not consider it.

                                            3
Appellate Case: 21-1223    Document: 010110671023       Date Filed: 04/14/2022    Page: 4



 reasons” when the Rule 60(b) motion tolled the time to appeal, the notice of appeal

 was timely, and Glapion-Pressley clearly aimed to challenge the underlying

 dismissal. Cheney v. Moler, 285 F.2d 116, 118 (10th Cir. 1960) (internal quotation

 marks omitted); see Sundance Energy Okla., LLC v. Dan D. Drilling Corp., 836 F.3d

 1271, 1275 n.2 (10th Cir. 2016) (“A notice of appeal designating a ruling on a

 postjudgment motion is typically sufficient to appeal the judgment itself.”). Thus, we

 consider both the underlying dismissal and the denial of post-judgment relief.

                                           III

       We review de novo the district court’s dismissal for failure to exhaust. See

 Gad v. Kan. State Univ., 787 F.3d 1032, 1036-38 (10th Cir. 2015) (treating Title

 VII’s verification requirement as a non-jurisdictional exhaustion requirement); Smith

 v. Cheyenne Ret. Invs. L.P., 904 F.3d 1159, 1164 (10th Cir. 2018) (reviewing district

 court’s exhaustion ruling de novo).4 Although we afford pro se pleadings a liberal

 construction, we will not act as Glapion-Pressley’s attorney by searching the record

 and crafting arguments on her behalf. See Garrett v. Selby Connor Maddux & Janer,

 425 F.3d 836, 840 (10th Cir. 2005).

       A charge of discrimination filed with the EEOC must “‘be in writing under

 oath or affirmation containing such information and in such form as the [EEOC]



       4
         To the extent Glapion-Pressley contends the district court erred by reviewing
 material outside the operative complaint, the City was entitled (and obliged) to object
 to the verification defect immediately in its motion to dismiss. See Gad, 787 F.3d
 at 1039 (“[A]ny objection to the failure to comply with a verification requirement
 must be raised immediately or not at all.” (internal quotation marks omitted)).
                                            4
Appellate Case: 21-1223     Document: 010110671023          Date Filed: 04/14/2022        Page: 5



 requires.’” Edelman v. Lynchburg Coll., 535 U.S. 106, 112 (2002) (quoting

 42 U.S.C. § 2000e-5(b)) (brackets and ellipses omitted). “EEOC regulations

 interpreting the statute reiterate that a charge ‘shall be in writing and signed and shall

 be verified.’” Gad, 787 F.3d at 1036 (quoting 29 C.F.R. § 1601.9). “‘[V]erified’

 means ‘sworn to or affirmed before a notary public, designated representative of the

 [EEOC], or other person duly authorized by law to administer oaths and take

 acknowledgements, or supported by an unsworn declaration in writing under penalty

 of perjury.’” Id. (emphasis added) (quoting 29 C.F.R. § 1601.3); see also id. at 1034

 (recognizing a claimant can satisfy the verification requirement by signing a

 declaration under penalty of perjury). Although the verification requirement is not

 jurisdictional, see id. at 1039, it is a condition precedent to suit, see id. at 1042.

 Indeed, verification serves to “protect[] employers from the disruption and expense

 of responding to a claim unless a complainant is serious enough and sure enough to

 support it by oath subject to liability for perjury.” Edelman, 535 U.S. at 113; see also

 Peterson v. City of Wichita, 888 F.2d 1307, 1309 (10th Cir. 1989) (“[T]he purpose of

 the verification requirement . . . is to protect an employer from frivolous claims.”).

        Glapion-Pressley fails to show the district court erred in dismissing her claims

 for failure to satisfy Title VII’s verification requirement. Her declaration cited

 § 1746, but as the district court correctly observed, she did not sign it “under penalty

 of perjury.” See Price v. Philpot, 420 F.3d 1158, 1167 (10th Cir. 2005) (recognizing

 the “‘under penalty of perjury’ language [is] specifically required by 28 U.S.C.

 § 1746”). Although Glapion-Pressley suggests she satisfied the verification

                                              5
Appellate Case: 21-1223     Document: 010110671023        Date Filed: 04/14/2022      Page: 6



 requirement by submitting an initial EEOC intake questionnaire, which she says was

 verified, we decline to consider this argument because Glapion-Pressley failed to

 preserve it in the district court, and she makes no attempt to show plain error on

 appeal. See Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1127-28 (10th Cir. 2011)

 (distinguishing waived from forfeited arguments and explaining that “we will reverse

 a district court’s judgment on the basis of a forfeited theory only if failing to do so

 would entrench a plainly erroneous result”).

       Glapion-Pressley asserts she did preserve this issue, but her pleadings refute

 her assertion. She argued in response to the motion to dismiss that she satisfied the

 verification requirement—not by submitting an intake questionnaire—but by citing

 § 1746 in her declaration. See R., vol. 3 at 70. She also relied on her reference to

 § 1746 in her objections to the magistrate judge’s report and recommendation,

 arguing that “[b]y invoking Section 1746, expressly by name, the Plaintiff’s

 declaration must be viewed as incorporating and adopting all of the language of the

 statute itself, including the ‘under penalty of perjury’ language.” Id. at 126. And in

 her Rule 60(b) motion, she argued that an amended EEOC charge that she filed just

 days before the district court dismissed her case constituted new evidence justifying

 post-judgment relief. She insisted under Edelman that her amended EEOC charge

 related back to the time she filed her EEOC complaint and cured the verification

 defect. Although her Rule 60(b) motion included a sentence suggesting that an

 intake questionnaire can serve as an EEOC charge, see id. at 143, her argument was

 that her amended EEOC charge should relate back to cure her unverified EEOC

                                             6
Appellate Case: 21-1223     Document: 010110671023       Date Filed: 04/14/2022        Page: 7



 complaint. See id. at 142-43. She repeated this argument in her Rule 60(b) reply

 brief, in which she distinguished an intake questionnaire from an amended EEOC

 charge, which she relied upon. See id. at 159-60. Her pleadings thus confirm that

 she failed to preserve this issue.5

        Neither must we consider another new argument in which Glapion-Pressley

 contends the magistrate judge was biased against her. See Richison, 634 F.3d

 at 1127-28. Although she indicates that she “explicitly conveyed, verbally and in

 writing, reasonably questioning [the magistrate judge’s] impartiality to Pro Bono

 Counsel along with mentioning how she had previously filed a Motion for Recusal,”

 Aplt. Br. at 6, she apparently never raised these concerns with the district court.

 Indeed, the district court docket sheet does not reflect a motion for recusal, and while

 the parties declined consent to proceed before a magistrate judge, Glapion-Pressley

 provides no record citation demonstrating that she moved for recusal. See Garrett,

 425 F.3d at 840-41 (noting an appellant’s brief must provide citations to “parts of the

 record on which the appellant relies”).

        The argument is meritless in any event. “To demonstrate a violation of due

 process because of judicial bias, a claimant must show either actual bias or an

 appearance of bias.” Bixler v. Foster, 596 F.3d 751, 762 (10th Cir. 2010) (internal


        5
         We also note that Glapion-Pressley’s opening brief on appeal fails to
 adequately develop this issue; it merely asserts she satisfied the verification
 requirement by submitting an initial intake questionnaire. See Aplt. Br. at 8. Absent
 any developed argument, we decline to construct arguments on her behalf. See
 Garrett, 425 F.3d at 840.

                                             7
Appellate Case: 21-1223     Document: 010110671023         Date Filed: 04/14/2022     Page: 8



 quotation marks omitted). “Adverse rulings alone do not demonstrate judicial bias.”

 Id. Yet adverse rulings are the sole basis of Glapion-Pressley’s allegations in which

 she avers that the magistrate judge issued adverse rulings against her in other Title

 VII suits she previously has brought. See Aplt. Br. at 6 (arguing that the magistrate

 judge “presided over appealed Title VII civil actions and granted summary judgments

 to pro se Appellant’s previous federal employers”); id. at 16 (same).

        Additionally, Glapion-Pressley faults the EEOC for closing her case. While

 her argument is not entirely clear, she seems to contend the EEOC lacked jurisdiction

 to close her case because the Department of Justice has sole authority to prosecute

 discrimination claims involving local municipalities. See id. at 11. Once again,

 however, we need not consider this issue because Glapion-Pressley failed to preserve

 it in the district court. See Richison, 634 F.3d at 1127-28. We also note that she

 waived this issue on appeal by failing to explain how the EEOC’s closure of her case

 suggests any error on the part of the district court. See Nixon v. City & Cnty. of

 Denver, 784 F.3d 1364, 1366 (10th Cir. 2015) (“The first task of an appellant is to

 explain to us why the district court’s decision was wrong. Recitation of a tale of

 apparent injustice may assist in that task, but it cannot substitute for legal

 argument.”); see also id. at 1369-70 (invoking waiver where appellant failed to

 explain how district court erred). We therefore affirm the district court’s dismissal.

                                             IV

        Finally, Glapion-Pressley challenges the denial of her Rule 60(b) motion. “We

 review the district court’s denial of a Rule 60(b) motion for abuse of discretion.”

                                             8
Appellate Case: 21-1223    Document: 010110671023        Date Filed: 04/14/2022       Page: 9



 Servants of Paraclete v. Does, 204 F.3d 1005, 1009 (10th Cir. 2000). “A district

 court abuses its discretion when it commits legal error.” Dronsejko v. Thornton,

 632 F.3d 658, 664 (10th Cir. 2011). There was no abuse of discretion here.

       Shortly before the district court entered judgment on October 14, 2020,

 Glapion-Pressley executed an amended, notarized EEOC charge under penalty of

 perjury on October 9. See R., vol. 3 at 146-47. Following entry of judgment, she

 returned to the district court and filed a Rule 60(b) motion, arguing that her amended

 EEOC charge was new evidence warranting relief from the judgment. She claimed

 her amended EEOC charge should relate back to her EEOC complaint filed on June

 12, 2019, to cure the verification defect. See Edelman, 535 U.S. at 109 (upholding

 29 C.F.R. § 1601.12(b), which “permit[s] an otherwise timely filer to verify a charge

 after the time for filing has expired”); see also Peterson, 888 F.2d at 1309 (same).

 The district court denied the motion, ruling that because the EEOC had already

 issued a right-to-sue letter and closed the case, the amended charge was too late.

       Glapion-Pressley is correct that Edelman permits an amended EEOC charge to

 relate back to verify an original charge, but we have found no case—and she cites

 none—permitting such an amendment once the EEOC has closed the case and issued

 a right-to-sue letter. As Edelman observed, the object of verification is to protect

 employers from frivolous claims, but “[t]his object . . . demands an oath only by the

 time the employer is obliged to respond to the charge.” 535 U.S. at 113. Once the

 EEOC issues a right-to-sue letter and the claimant files suit, there is no pending

 EEOC charge to verify. The Fourth Circuit recognized as much when it held that an

                                            9
Appellate Case: 21-1223     Document: 010110671023          Date Filed: 04/14/2022     Page: 10



  amended EEOC charge may relate back to the time the charge was filed to cure a

  verification defect “only so long as the charge is . . . viable . . . in the EEOC’s files,

  but [once] a right[-]to[-]sue letter has issued, a suit has been instituted and the EEOC

  has closed its file, there is no longer a charge pending before the EEOC which is

  capable of being amended.” Balazs v. Liebenthal, 32 F.3d 151, 157 (4th Cir. 1994).

         Here, the EEOC issued a right-to-sue letter, Glapion-Pressley initiated suit,

  the City filed its motion to dismiss based on the verification defect, and the

  magistrate judge recommended that the motion to dismiss be granted for lack of

  verification. Only then—just days before the district court’s entry of judgment—did

  Glapion-Pressley file an amended EEOC charge in an attempt to cure the verification

  defect. But because the EEOC had long since issued her right-to-sue letter and

  closed the case, her belated attempt to cure the verification defect was too late and

  did not justify granting the Rule 60(b) motion. Consequently, the district court acted

  within its discretion in denying the motion.

                                               V

         The district court’s judgment is affirmed.


                                                          Entered for the Court


                                                          Nancy L. Moritz
                                                          Circuit Judge




                                              10